DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. (U.S. 9,919,833 B2) in view of Radek (U.S. 4,343,415 A).
With regard to claim 1, Jian discloses a foldable container comprising a base (Jian, 1, Fig. 1) and two pairs of side plates (Jian, 2 and 3, Fig. 1), the side plates are mounted on the base via a hinge mechanism (Jian, at 6, Fig. 2) in a manner of being capable of folding relative to the base, wherein the hinge mechanism comprises: at least one projecting portion (Jian, 31, Fig. 5) extending from bottom of the side plates (Jian; C3:L49-50) and provided with a hinge pin mounting portion (Jian, 32, Fig. 5), at least one open side portion provided on the base (Jian, 11, Fig. 4) capable of cooperating with the projecting portion and provided with a guide structure (Jian, 12, Fig. 4), a connector (Jian, 6, Fig. 3) being capable of moving up and down along the guide structure and provided with a hinge pin (Jian, 61, Fig. 3) capable of engaging with the hinge pin mounting portion, wherein the hinge pin is capable of being rotatably housed in the hinge pin mounting portion, wherein both sides of the projecting portion is provided with a hanging projection (33, Fig. 5) respectively, and the base is provided with a hanging groove (13, Fig. 5), and the hanging projection is engaged with the hanging groove so as to block the side plate to move up and down relative to the base in upright state (C4:L26-27).
Jain does not disclose an elastic member with one end connected to the base and other end connected to the connector, so that the elastic member applies force to the connector during rotation process of the side plates from folded state to upright state so as to drive the connector to move downwardly.
Radek, teaches a napkin dispense (10, Fig. 1) that has an elastic member connected to a base (20, Fig. 1) and a connector (25, Fig. 1). 
In combination with Jain, Fig. 10, when the top side wall 3 is rotated upwards manually, the connector (6, Fig. 10) will drive the connector to move downwardly.
Therefore the spring (s, Fig. 1) could be inserted over the vertical cylinder of Jain (12, Fig. 4) so that the elastic member can drive the connector downwardly from a folded state to an upright state.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the spring as taught by Radek to modify the invention of Jain in order that a user will have assistance of the spring when folding the side plates to an upright state.
With regard to claim 18, Jian-Radek as applied above in claim 1 discloses the claimed invention.
Further, Radek teaches  wherein during the rotation process of the side plates (of Jain), the elastic member changes from a stretched state to a retracted state or from the retracted state to the stretched state (C2:L21).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the retracting/stretching spring as taught by Radek to modify the invention of Jain-Radek in order to help the user open and close the wall of the container.

Claim(s) 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jian in view of Radek in further view of Fang (U.S. 8,413,301 B2).
With regard to claim 2, Jian-Radek as applied in claim 1 above discloses the claimed invention.
Jian-Radek does not disclose wherein the guide structure is provided with an elastic member housing slot and the elastic member is housed in the elastic member housing slot, and upper end of the elastic member is connected to the base and lower end of the elastic member is connected to the connector.
Fang teaches wherein the guide structure is provided with an elastic member (53, Fig. 2) housing slot (42, Fig. 2) and the elastic member is housed in the elastic member housing slot (Fig. 2), and upper end of the elastic member is connected to the base and lower end of the elastic member is connected to the connector (See claim 1 rejection).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the guide structure elastic member housing slot as taught by Fang to modify the invention of Jian-Radek in order to prevent the elastic member from coming off from the open side of the guide structure (Fang; C3:L2-3)
With regard to claim 3, Jian-Radek-Fang as applied in claim 1 above discloses the claimed invention.
Further, Fang teaches that the elastic member is a spring (53, Fig. 3), and the guide structure includes a spring housing slot (42, Fig. 2) and the spring is housed in the spring housing slot (Fig. 2), and upper end of the spring is blocked by a cover plate (51, Fig. 2) which is fixed on the base and lower end is connected to the connector (in combination with Radek). 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the spring as taught by Fang to modify the invention of Jian-Radek-Fang so that the pivoting arm can be securely connected with the spring stop (C3:L18-19).
With regard to claim 4, Jian-Radek-Fang as applied in claim 1 above discloses the claimed invention wherein the guide structure (Jain, 12, Fig. 4) is a straight column provided on the open side portion (Jain, 11, Fig. 4); and the hinge pin is provided on outer side of the connector (Jain, 61, Fig. 3) and the center of the connector is provided with a through groove along height direction of the container (Jain, 62, Fig. 3), and an elastic mounting post (Jain, 12, Fig. 4) is provided in the through groove (Jain; C3:L61-65), wherein the through groove of the connector is sleeved in the straight column (Jain discloses nothing about whether the though groove 62 is sleeve but discloses “Likewise, the shapes of the holes 62 in the connecter 6 and the cylinder pin on the base 1 can vary in practice, such as square, oval, and the like,” (Jain; C4:L62-64) which would infer to one of ordinary skill in the art at the time of the effective filing of the invention that the inventor allows for modifications wherein a sleeve could be a modification. 
Further, Fang teaches an elastic member housing slot (42, Fig. 2) is provided in the straight column (52, Fig. 3) and the elastic member is housed in the elastic member housing slot (Fig. 2); and the elastic member mounting column is connected to lower end of the elastic member (C3:L13-15) and upper end of the elastic member is blocked by the cover plate located on the through groove (C3:L8-10).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the straight column as taught by Fang to modify the invention of Jian-Radek-Fang in order to eliminate the need for multiple box lid lifters mounted between a lid and a base of a box for lifting and closing the lid (C2:L11-13).
With regard to claim 8, Jian-Radek-Fang as applied in claim 1 above discloses the claimed invention wherein the middle portion of the connector (6, Fig. 3) is the hinge pin (61, Fig. 3) and the guide structure (12, Fig. 4) is provided on both sides of the open side portion (11, Fig. 4).
Further, Fang teaches wherein a guide structure (5, Fig. 3) is a guide groove (42, Fig. 2), and an elastic member (53, Fig. 3) is housed in the guide groove; and both ends of a connector are respectively provided with the elastic member connecting portion for housing the guide groove (Fig. 2), wherein upper end of the elastic member is blocked by a cover plate (C3:L8-10) and lower end of the elastic member is connected to an elastic element connecting portion (C3:L13-15).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the guide structure with the guide groove as taught by Fang to modify the invention of Jian-Radek-Fang in order to provide a universal box lid lifter capable of being mounted on different locations of a lid and a base of a box for lifting and closing the lid (C1:L48-51).

Allowable Subject Matter
Claims 5-7, 9 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that the spring “s” of Radek is an alleged elastic member makes no sense.  “In a preferred embodiment, the elastic member is a spring”. ¶ 12 present specification.  “an elastic member 8, in particular a spring 8”. ¶ 52 present specification.  “wherein the elastic member is a spring”. Original claim 3.
How can the spring “s” be an alleged elastic member when the specification and claims disclose and recite the elastic member is a spring?
In response to the Applicant's argument that Radek does not teach or suggest an elastic member applies force to the connector during rotation process of the side plates from folded state to upright state so as to drive the connector to move downwardly, as required by claim 1, is correct.  However, in combination with Jain, Fig. 10, when the top side wall 3 is rotated upwards manually, the connector (6, Fig. 10) will drive the connector to move downwardly.
Therefore the spring (s, Fig. 1) could be inserted over the vertical cylinder of Jain (12, Fig. 4) so that the elastic member can drive the connector downwardly from a folded state to an upright state.
In response to the Applicant's argument that the elastic member of Radek is for urging the napkins toward the egress opening and designed to ensure that the coil spring is maintained in proper axial alignment for maximum efficiency. In contrast, in the claimed invention, the technical problem to be solved is to avoid the delaying of the hinge, and thereby solving the problem of accidental damage of the container during the rotation of the side plate from the folded stage to upright stage. See paragraph [0069] of the published application. That is, for the claimed invention, the combination structure of the connector and the elastic element can assist the side plate to fall so as to avoid mechanical jamming (locking).  The Applicant does not recite this feature in any of the claims. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant's argument that Jian does not disclose or teach the claimed feature "elastic member with one end connected to the base and other end connected to the connector, so that the elastic member applies force to the connector during rotation process of the side plates from folded state to upright state so as to drive the connector to move downwardly" (see page 3 of the Office Action), there is no teaching or suggestion in Jian about where the alleged elastic member of Radek (the spring "s") should be inserted, absent impermissible hindsight.
The background information of the Applicant's present specification, which is considered prior art, teaches “an elastic member with one end connected to the base and the other end connected to the connector, so that the elastic member applies force to the connector during rotation process of the side plates from folded state to upright state so as to drive the connector to move downwardly”.  This information would be adequate for a POSITA to combine Jain and Radek to read on the present invention>

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735       

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735